DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pgs. 9-10, filed 7/14/21, with respect to the rejection(s) of claim(s) 1-4 under the non-final have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the referenced cited below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Claim 1 added the new feature that the diamond polycrystal does not contain a lamellar region as a restructure form. This feature is not supported by the specification.
Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453 (see also MPEP 2173.05(i)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irifune, Tetsuo et al.  “Formation of pure polycrystalline diamond by direct conversion of graphite at high pressure and high temperature”.
	Irifune describes a polycrystalline diamond (abstract) made using very high temperature and pressure conditions (HTHP) (abstract, 12-25GPa and 1800-2500 degrees C).  The polycrystal is composed of minute crystals that have a size of 10-20nm (abstract).  Irifune explains that the crystal size is typically from 10-20nm (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this size range is an average or at least overlaps an average range of crystal sizes because Irifune explains that the crystal size range is typical in the 10-20nm range.
As to the dangling bond, the specification of this application describes their diamond material made by the same parameters.  For example, in para. 86 of the PG Pub of this application, the process involves pressurizing the carbon-based material at 15 GPa and heating it from 1500-2400 degrees C (para. 86).
Therefore, with regard to the dangling bond, the same process used the same way would produce the same characteristics.
	As to the lamellar feature, Irifune explains that the presence of a lamellar texture with elongated crystals of up to about 200nm in certain portions may be formed with rapid crystallization of the diamond (pg. 596, last para.). 
	However, since Irifune states that since their crystals are within the size range from 10-20nm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that their crystals avoids lamellar features because their crystals are not elongated and do not have lamellar regions.
	As to the 99% by volume feature, 
	
	As to Claim 2, Irifune teaches that at a pressure of 60-110 GPa, the diamond made is a type Ia diamond and if pressurized from 80-120 GPa, the diamond made is a type IIa (see discussion, para. 1, pg. 598).  The reference explains that at the higher pressure, the type IIa diamond has extremely low nitrogen impurity concentration of less than 0.1ppm (discussion, para. 1).  As to the other impurities, Irifune teaches that the original material is processed with a crystalline graphite rod that has 99.9995% purity (see experimental section 2, para. 1). Therefore, although Irifune does not specifically state the degree of hydrogen and oxygen impurities, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process of making the same diamond material used with a graphite of high purity would produce the same general degrees of purity.

  As to Claim 3, Irifune teaches that at a pressure of 60-110 GPa, the diamond made is a type Ia diamond and if pressurized from 80-120 GPa, the diamond made is a type IIa (see discussion, para. 1, pg. 598).  The reference explains that at the higher pressure, the type IIa diamond has extremely low nitrogen impurity concentration of less than 0.1ppm (discussion, para. 1).

	As to Claim 4, Irifune teaches a method of making a nano-diamond in the same way as the claimed product and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process used would make the same product.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

August 5, 2021